In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. G, No. 434-092; to the Court of Appeal, Fourth Circuit, Nos. 2010-K-0206, 2010-K-0205.
Granted. We continue the stay issued by this Court on February 12, 2010, pending the state’s appeal in the Fourth Circuit. Given the long delays in this case, the state is directed to file its appeal forthwith and the court of appeal is ordered to provide the appeal expedited consideration.